Title: Adams’ Copy of the Libel and Report of the Trial: Court of Vice Admiralty, Boston, October 1768-March 1769
From: Adams, John,Sewall, Jonathan
To: 


       Dowse vs. Thirty Three Hdds. Molosses
       Libel
       Be it remembered that on the 26 October 1768 Joseph Dowse of Salem in the County of Essex Esqr., Surveyor and Searcher for the Port of Salem and Marblehead in said Province, who prosecutes as well &c. comes and gives the Court to be informed that on the Sixth day of September last at Glocester in the Port aforesaid, he Seized as forfeited, one Third to the King &c. Thirty Three Hogsheads and four Tierces of Molasses, for that the same, on the same day was illegally imported, in some Ship or Vessell to the said Informant unknown, from foreign Parts, and was illegally unshipped and landed on Shore in Glouster aforesaid, no Report or Entry thereof having been first made and the Same being customable Goods and the Dutys thereon not having been first paid; against the Form of the Statute in that Case made and provided; whereby the Same Molasses is become forfeit to the Uses aforesaid. Whereupon as this is a matter properly within the Jurisdiction of this honorable Court, the said Joseph Dowse prays the Advisement of the Court in the Premisses, and that the same may by proper Process from this Court, be taken into Custody of the Marshall of the same Court and by Decree be adjudged and decreed to remain forfeit to the Uses aforesaid.
       
        Jona. Sewall Advo. for said Dowse &c.
       
       
        David Plumer of Glocester in the County of Essex Merchant produces a Cockett from the Custom House in Salem 20 Aug. 1768 signed by Fisher Collector Mascarene Comptroller and John Turner Jr. Navall officer, for Thirty Three Casks of foreign Molasses, 3089 Gallons imported from St. Eustatia in the Earl of Glocester, duties paid by Moses Bray, now on board the Schooner Olive Branch Wm. Low Master, bound for Boston.
        And said Plumer proves by Witnesses that the Molasses now libelled against is the Same, that is mentioned in the above cockett.
      